Case 5:18-cv-01983-LCB Document 222-110 Filed 05/19/21 Page 1 of 5            FILED
                                                                     2021 May-19 PM 07:06
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                   EXHIBIT 174
Case 5:18-cv-01983-LCB Document 222-110 Filed 05/19/21 Page 2 of 5
                                  Case 5:18-cv-01983-LCB Document 222-110 Filed 05/19/21 Page 3 of 5




                                                               Bellefonte Site Turnover from TVA to ND

                                                           Construction Permit and Overall Actions Required



                                       ACTION                          OWNER                 DUE DATE                          STATUS




                                                                                                                         IFI
                                                                                                              z
                                                                                                              CZ
                                                                                                               u
                                                                                                               cc
                                       ACTIONS DIRECTLY RELATED TO CONSTRUCTION PERMIT TRANSFER




                                                                                                               g
                                                                                                                    L
                                                                                                                    V.
               1.   Establish ND Oversight Org
                    Establish ND oversight organization with                    Haney
                            .-i




                                       rsJ
                    focus on QA and       Licensi



                                                ctab
               2.   Provide organizational Org Chart that reflects
                    relationship of ND, SNC, Bellefonte site org               Chardos
                    (relative to permit)
               3.   Establish Quality Assurance Oversight
                    Haney notify SNC (in writing) that he is                    Haney
                    delegating QA oversight to SNC -Lavalin
               4.   SNC Draft QA plan for Bellefonte site to                   Gillman
                    indude NRC GL87 -15 actions required for
                    deferred construction permit, e.g.
                    1) QA person named, qualifications
                         required
                    2) Audit content and frequency
                    3) Procedures required, etc.


               5.                                      -
                    Continue Existing Work on Site 38 people
                    Ensure existing Bellefonte personnel remain           Chardos/Gillman
                    on site doing the same required work (for
                    permit upkeep)
                    1) Williams to provide proposal (which
                        encompasses TVA RRC and Hyperspring
                        people)
                    2) Securitas to provide proposal for Security
                    3) SNC review proposals and submit for




Confidential
                                                                                                                                        TVABLN00001799
                                      Case 5:18-cv-01983-LCB Document 222-110 Filed 05/19/21 Page 4 of 5




                            Haney signature
                    4)      Hire Jim Chardos and Randall Boatfield as
                            ND employees (is` action under ND
                       Organization)
               6.                                         -
                    Continue Existing Work on Site Training
                    a) MAP mandatory NA lesson                            Chardos /Gillman
                       plans/tracking to SNC
               7    Continue Existing Work on Site        - Nuclear
                    Programs                                              Chardos/Gillman
                    a) Safety
                                    - invoke Williams Safety plan
                    b)   Security- Maintain existing contract
                    c)   FFD   - Williams have drug screening now
                    d)   Corrective Action     -
                               a.    migrate long term open actions
                                     into database
                               b.    Invoke SNC CAP program
                               c.    Close all short term actions prior
                                     to transfer
                    e)   Procedures      - QAP to allow recognition of
                         exiting TVA site specific procedures, use
                         SNC procurement process (QA approved)
                    f)   Records     - retain existing systems
               8.   Continue Existing Work on Site IT    -
                    Programs                                                 Chardos
                    a.   Identify required programs/licenses
                         required and procure.
                    b.   Develop data transfer plan with TVA

                    (this has one year time frame allowed post
                    sale)




Confidential
                                                                                                           TVARLN00001 ROC
                 Case 5:18-cv-01983-LCB Document 222-110 Filed 05/19/21 Page 5 of 5




                       ACTIONS DIRECTLY RELATED TO CONSTRUCTION PERMIT TRANSFER (non -regulatory)
1.   Electrical Power on site
     Sign up to establish North Alabama power           Chardos
     with ND
2.   Telecommunications                                 Chardos
     ND to select provider and establish service
3.   Sewage                                             Chardos
     ND to sign up with Scottsboro
4.   Garbage                                            Chardos
     ND to select provider and establish service
5.   Site Facilities/Animal Control                     Chardos
     ND to select provider and establish service
6.   Site Permits                                       Chardos
     Establish air, water (Alabama), Cooling
     Towers (FAA)
7.   Establish Badging/In- processing/Nantel            Chardos




                                                                                                    TVABLN0000180
